Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium could encompass a signal per se. Examiner suggests including “non-transitory computer readable medium.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rofouharan et al (20120092284) hereinafter, Rofougaran

In regards to claim 1, Rofougaran teaches a method for context-sensitive control of radar-based gesture-recognition, the method comprising: receiving, from a plurality of sensors of a user equipment, sensor data (abstract) fig. 11 traces);  

	determining whether the context satisfies requirements for radar-based gesture-recognition (fig. 18 (122-128));  and 
	responsive to determining that the context does not satisfy the requirements for radar-based gesture-recognition [0090] (fig. 18 (126-128), gating a radar system to prevent the radar system from outputting indications of radar-based gestures to application subscribers of the user equipment [0090] “deactivate the RF radar mode”). 


In regards to claim 15, Rofouharan teaches a computer-readable storage media comprising computer-executable instructions for context-sensitive control of radar-based gesture-recognition that, when executed, cause one or more processors of a user equipment to: (abstract) fig. 11 traces);  
		receive, from a plurality of sensors of the user equipment, sensor data; [0089-0090];
		determine, based on the sensor data, a context of the user equipment;  (fig. 18 (122-128));  
		determine whether the context satisfies requirements for radar-based gesture-recognition;  and responsive to a determination that the context does not satisfy the requirements for radar-based gesture-recognition [0090] (fig. 18 (126-128), gate a radar system of the user equipment to prevent the radar system from outputting indications of  [0090] “deactivate the RF radar mode”).
6.	In regards to claim 5, Rofouharan teaches method of claim 1, wherein the plurality of sensors exclude camera sensors. (fig. 18 (126-128),
In regards to claim 13, Rofouharan teaches The method of claim 1, wherein: determining the context of the user equipment comprises determining whether inputs are detected at a presence-sensitive display;  and determining whether the context satisfies the requirements for radar-based gesture-recognition comprises determining whether the context satisfies the requirements for radar-based gesture-recognition 
based on whether inputs are detected at the presence-sensitive display. [0090] “deactivate the RF radar mode”).



Claim(s) 1-4, 6, and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wei (2017/0115739) hereinafter, Wei.


In regards to claim 1, Wei teaches a method for context-sensitive control of radar-based gesture-recognition, the method comprising (abstract): 
		receiving, from a plurality of sensors of a user equipment, sensor data ((fig. 5 (540s and 520s))  
	determining, based on the sensor data, a context of the user equipment ([0048-0049])

    PNG
    media_image1.png
    248
    647
    media_image1.png
    Greyscale

	determining whether the context satisfies requirements for radar-based gesture-recognition ([0046-0056] (fig. 1 S120-s160);  and 
	responsive to determining that the context does not satisfy the requirements for radar-based gesture-recognition, gating a radar system to prevent the radar system from outputting indications of radar-based gestures to application subscribers of the user equipment.(fig. 2 (s220-s260)).

    PNG
    media_image2.png
    245
    590
    media_image2.png
    Greyscale



In regards to claim 15, Wei teaches a computer-readable storage media comprising computer-executable instructions for context-sensitive control of radar-based gesture-recognition that, when executed, cause one or more processors of a user equipment to (abstract): 

    PNG
    media_image3.png
    289
    603
    media_image3.png
    Greyscale

		receive, from a plurality of sensors of the user equipment, sensor data; ((fig. 5 (540s and 520s))  
	         determine, based on the sensor data, a context of the user equipment; ([0048-0049])
          determine whether the context satisfies requirements for radar-based gesture-recognition;  and ([0046-0056] (fig. 1 S120-s160);  
          responsive to a determination that the context does not satisfy the requirements for radar-based gesture-recognition, gate a radar system of the user equipment to prevent the radar system from outputting indications of radar-based gestures to application subscribers of the user equipment. (fig. 2 (s220-s260)).


11.	In regards to claim 2, Wei teaches method of claim 1, wherein the context is a first context, and the sensor data is first sensor data, the method further comprising: receiving, from the plurality of sensors, second sensor data;  determining, based on the second sensor data, a second context of the user equipment;  determining whether the second context satisfies the requirements for radar-based gesture-recognition;  and responsive to determining that the second context satisfies the requirements for radar-based gesture-recognition, outputting the indications of radar-based gestures to the application subscribers of the user equipment (claim 6 fig. s120-s160). 
In regards to claim 3, Wei teaches method of claim 2, further comprising: further responsive to determining that the second context satisfies the requirements for radar-based gesture-recognition: inputting radar data obtained by the radar system to a 
model that determines the radar-based gestures from the inputted radar data;  
and outputting, from the model, the indications of radar-based gestures to the 
application subscribers [0049-0052]. 
In regards to claim 6, Wei teaches method of claim 1, wherein the plurality of sensors comprise a proximity sensor [0049], an ambient light sensor, a microphone, or a barometer. [0049-0053]


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sakaguchi et al (2017/0168595)

In regards to claims 7 and 18, Wei fails to teach the method of claim 1, wherein: determining the context of the user equipment comprises determining whether the user is holding the user equipment, orientation of how the user is holding the user equipment, or whether the user is walking;  and determining whether the context satisfies the requirements for radar-based gesture-recognition comprises determining whether the context satisfies the requirements for radar-based gesture recognition based on whether the user is holding the user equipment, the orientation of how the user is holding the user equipment, or whether the user is walking. 
		However, Sakaguchi teaches deactivating a sensor in response to whether the user is holding the device ([0017] (fig. 4 S200-207) (fig. 4a (s410-s422)) (fig. 4 430 436) Sakaguchi. 
		It would have been obvious to one of ordinary skill in the art to modify the teachingsof Wei to further include deactivating a sensor in response to whether the user is holding the device as taught by Sakaguchi in order to enable interaction that is less cumbersome for the user and allows saved energy. 
		Therefore, Wei in view of Sakaguchi teaches wherein: determining the context of the user equipment comprises determining whether the user is holding the user equipment, orientation of how the user is holding the user equipment, or whether the  ([0017] (fig. 4 S200-207) (fig. 4a (s410-s422)) (fig. 4 430 436) Sakaguchi and figs 1 and 2 S120-s260)
 
In regards to claim 4, see rational of claim 7, Wei in view of Sakaguchi teaches method of claim 1, wherein the plurality of sensors comprise an inertial measurement unit. (fig. 1 (13)) Sakaguchi
In regards to claim 16, see rational of claim 7, Wei in view of Sakaguchi teaches computer-readable storage media of claim 15, wherein the context is a first context and the sensor data is first sensor data, the computer-executable instructions, when executed, further cause the one or more processors of the user equipment to: receive, from the plurality of sensors, second sensor data;  determine, based on the second sensor data, a second context of the user equipment;  determine whether the second context satisfies the requirements for radar-based gesture-recognition;  and responsive to a determination that the second context satisfies the requirements for radar-based gesture-recognition, output the indications of radar-based gestures to the application subscribers of the user equipment. (claim 6 fig.1 s120-s160) Wei.
In regards to claim 17, see rational of claim 7, Wei in view of Sakaguchi teaches computer-readable storage media of claim 16, the computer-executable 

user equipment, responsive to the determination that the second context 
satisfies the requirements for radar-based gesture-recognition, to: input radar 
data obtained by the radar system to a model that determines the radar-based 
gestures from the inputted radar data;  and output, from the model, the 
indications of radar-based gestures to the application subscribers. (fig. 5 (300/400) (fig. 6 (610 and 600)) Wei
 
Allowable Subject Matter
Claims 8-12, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GRANT SITTA/Primary Examiner, Art Unit 2694